Citation Nr: 1141949	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  06-30 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement service connection for a right knee disability, to include as secondary to a left knee disability.


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 2001 to November 2001 and from January 2002 to September 2002.

This matter came before the Board of Veterans Appeals from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board remanded the Veteran's appeal in October 2009.  While the appeal was in remand status the RO granted service connection for degenerative disc disease of the lumbar spine and for sciatica of the left lower extremity.  As the Veteran's claim of entitlement to degenerative disc disease of the lumbar spine has been granted by the RO it will not be addressed further by the Board.  

The Board also notes that while the appeal was in remand status, the Veteran revoked his appointment of Disabled American Veterans as his representative and executed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of The American Legion.  In a March 2011 memorandum, that organization informed the Board that it declined representation.  It noted that the Veteran appointed The America Legion without first submitting a motion to the Board for good cause justifying a change from his recognized representative of record, and that therefore, the change was invalid.  See 38 C.F.R. 20.1304(b).  In September 2011 the Veteran was informed that he could represent himself, appointed a new Veterans Service Organization, or appoint an attorney or agent to represent him.  He was advised that if he did not respond within 30 days, the Board would assume that he chose to represent himself.  No response was received from the Veteran.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Service treatment records reflect that in July 2002, the Veteran was seen for a swollen knee following a fall.  The assessment was left knee sprain.  In November 2002, on annual medical certification, the Veteran reported a sore knee.  He elaborated that he had left knee pain from an incident when he walked from the gym at dusk and stepped in a hole.  He endorsed intermittent swelling of his knees.  The record contains a physical profile dated in May 2003, noting the medical condition of left knee pain and prohibiting the Veteran from running.  On annual medical certification in November 2003, the Veteran described his previous injury and noted that he had pain in his left knee.

An October 2003 VA treatment record reflects the Veteran's report of left knee pain since his July 2002 injury.  On VA general medical examination in December 2003, the Veteran described pain in his knees.  

An August 2004 private treatment record indicates the Veteran's report of bilateral knee pain.  

An October 2004 VA record notes the Veteran's report of knee pain all of the time.  In January 2006 a VA provider assessed bilateral knee arthralgia.  A September 2009 VA problem list includes knee arthralgia.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In the present case, the Board finds that the standards set forth in McLendon have been satisfied: The record contains records noting the Veteran's continued complaints, an assessment of arthralgia, evidence of an in-service injury to the left knee and the Veteran's report of continuity of symptoms, but there is insufficient evidence to decide the case at the present time.  Therefore, the appeal of the claim of entitlement to service connection for disabilities of the knees should be remanded so that a nexus opinion may be obtained.

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the extent and etiology of any currently present knee disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran,  the pertinent details of which should be recited in the examination report.  

All necessary testing should be conducted, the results of which should be discussed in the examination report.

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify all currently present knee disabilities.  With respect to any currently present knee disability, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability is related to disease or injury in service.

With respect to any currently present right knee disability, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability is related to (caused or aggravated by) any currently present left knee disability.  

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

2.  Review the examination report for compliance with the Board's directive.  Any deficiencies should be resolved prior to recertification to the Board.  

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



